UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-4094


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

            v.

MARVIN L. BINION,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cr-00160-DKC-1)


Submitted:    November 8, 2010             Decided:   November 30, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan    Zucker, LAW OFFICE OF JONATHAN ZUCKER, Washington,
D.C., for   Appellant. Rod J. Rosenstein, United States Attorney,
Bryan E.    Foreman, Assistant United States Attorney, Greenbelt,
Maryland,   for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Marvin Binion of two counts of making

false statements under oath, in violation of 18 U.S.C. § 1623

(2006).    He was sentenced to concurrent twenty-one-month terms.

He now appeals, contending that the evidence was insufficient to

convict him on Count Two, which related to a statement Binion

made under oath concerning a Bentley he had owned.              We affirm.

            When   a   defendant    challenges    the   sufficiency      of    the

evidence, we consider whether the evidence, when viewed in the

light most favorable to the Government, was sufficient for a

rational trier of fact to have found the essential elements of

the crime beyond a reasonable doubt.             Glasser v. United States,

315 U.S. 60, 80 (1942); United States v. Cameron, 573 F.3d 179,

183 (4th Cir. 2009).          We must sustain a verdict supported by

substantial evidence.         Glasser, 315 U.S. at 80.                We do not

review    the   credibility   of    witnesses,   and    we   assume    the    jury

resolved all contradictions in the testimony in favor of the

Government.      United States v. Sun, 278 F.3d 302, 312 (4th Cir.

2002).

            At his sentencing in a separate criminal matter, there

was   a   discussion    about      Binion’s   assets,    including      several

vehicles that he had not included when completing a personal

financial statement form.          Binion’s attorney informed the court

that Binion had sold the Bentley in the previous two months so

                                       2
that he would have money for living expenses.                  Binion, who was

under oath, then stated, “I needed the money, so a friend of

mine loaned me the money.           I gave him the car and that was

several months ago, and that’s the money I lived off.”                   Count

Two charged that Binion knew this statement to be false because

Binion had sold the vehicle for $68,000 just eight days prior to

the hearing, and the proceeds from the sale had not been used

for his living expenses during the previous months.

            We    conclude   that   the      evidence    was    sufficient    to

convict   Binion    on   Count   Two.        The   evidence,   especially    the

testimony    of    his    probation     officer,       established    Binion’s

propensity to conceal and misrepresent his assets in an apparent

effort to avoid a fine in the separate criminal matter.                      The

jury could have concluded that the unsubstantiated story about a

loan from an unidentified friend was but another in a series of

lies about his finances.

            We therefore affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                        3